Citation Nr: 0213755	
Decision Date: 10/07/02    Archive Date: 10/10/02

DOCKET NO.  00-24 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for variously diagnosed 
stomach disorders, including hiatal hernia, gastroesophageal 
reflux disease and heartburn secondary to service connected 
gingival laceration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The appellant had active duty from January 1957 until March 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee dated in December 1999 and September 2001. 


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between a stomach 
disorder and the veteran's military service including the 
service connected gingival laceration.

2.  It is not shown that the service-connected gingival 
laceration caused additional disabilities including the 
veteran's currently diagnosed stomach disorders.


CONCLUSION OF LAW

Service connection for a stomach disorder to include hiatal 
hernia, gastroesophageal reflux disease and heartburn 
secondary to service connected gingival laceration, is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to service 
connection for variously diagnosed stomach disorders.  The 
file shows that by RO correspondence, the rating decision, 
the statement of the case, a Board remand, and a supplemental 
statement of the case, the veteran has been informed of the 
evidence necessary to substantiate his claim, and of the 
respective obligations of the VA and him to obtain different 
types of evidence.  Pertinent identified medical records have 
been obtained.  There is no reasonable possibility that any 
additional assistance, including VA examination, would 
substantiate the claim.  The Board finds that the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), and 
the related VA regulation, have been met.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  
Moreover, because he has not identified or referred to any 
other potentially relevant evidence, and all records referred 
to were obtained, no purpose would be served by delaying 
adjudication of this case to further notify the veteran of 
the respective obligations of VA and the veteran to obtain 
different types of evidence.  See Wensch v. Principi, 15 
Vet.App. 362 (2001).  

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service. 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  In general, establishing 
"direct" service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during active service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; see Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown.  

In Allen, the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that pursuant to § 1110 and § 
3.310(a), when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation." Id.

The service medical records relate that the veteran received 
sutures for gingival laceration in December 1958.  No 
complaints or abnormal findings pertaining to the stomach 
were noted, and the separation examination was normal.  

Based on statements of the veteran and inservice treatment, 
service connection was granted for gingival laceration in 
February 1987, which has been rated noncompensable since that 
time.  

The veteran does not contend, nor does the evidence indicate, 
that a chronic gastrointestinal disability had its onset 
during service.  Rather, he claims that he developed stomach 
disorders as a result of his service-connected gingival 
laceration.  In his NOD, the veteran claimed that because of 
residual scarring from his gingival laceration he has been 
unable to implant his dentures correctly.  The improperly 
fitted dentures have led to the development of sores.  Due to 
the sores, he has been unable to chew his food properly, 
which has led to the development of the variously diagnosed 
stomach disorders.  He states he was hospitalized for stomach 
disorders, due to his gingival laceration, in February 1999.

In September 1984, the veteran underwent a disability 
evaluation for the Social Security Administration (SSA).  
This examination noted a history of remote massive trauma to 
the abdomen, when the veteran had been run over by the wheel 
of large truck in 1974.  Reportedly, he had sustained a torn 
small bowel mesentery, small bowel obstruction, fractured 
ribs, and aspiration pneumonia.  He underwent exploratory 
laparotomy and ileotomy.  

In February 1999, the veteran was hospitalized in Henry 
County Medical Center, with severe epigastric pain, nausea, 
and vomiting.  He had had five teeth pulled that day, and had 
taken two Tylenol #3 tablets.  He had a history of hiatal 
hernia.  A past history of abdominal surgery was noted.  The 
veteran's epigastric pain was felt to be due to gastric 
irritation secondary to Tylenol and codeine.  The following 
morning, he had no pain or discomfort.  

The record contains VA outpatient reports dated between March 
1999 and March 2000, which show treatment for multiple 
medical problems, including complaints of abdominal pain.  In 
March 1999, allergies to codeine and Tylenol were noted.  A 
history of reflux esophagitis in 1984 and hiatal hernia were 
also noted.  In August 1999, he complained of nausea over the 
past months which occurred within a few minutes of eating.  
Gastroparesis secondary to diabetes was noted to be a 
possible etiology.  Upper gastrointestinal series disclosed a 
large hiatal hernia with severe gastroesophageal reflux and 
small duodenal diverticulum.  An October 1999 report noted 
that his nausea, which had previously resolved for several 
weeks, had returned over the past two to three weeks.  

In light of the veteran's medical history and lack of 
competent medical evidence linking a stomach disorder to his 
gingival laceration, the Board finds that his claim for 
service connection for a stomach disorder must be denied.  
The Board notes that the record does not contain evidence 
that any physician or other qualified health care 
professional has attributed the veteran's variously diagnosed 
stomach disorders to his service-connected gingival 
laceration.  

The veteran's contentions that his variously diagnosed 
stomach disorders may be due to his service connected 
gingival laceration residuals cannot be considered in this 
regard.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Medical expertise is required to provide an opinion regarding 
medical causation, and the veteran, as a layman, is not 
competent to provide such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The hospitalization in February 1999 was due to an acute 
gastrointestinal reaction to medication, which had subsided 
by the time of his discharge the following day.  Moreover, a 
previous history of epigastric disorders was noted.  There is 
no medical evidence indicating any additional permanent 
gastrointestinal disability as a result of the medication, 
and, therefore, it is not necessary to address the matter of 
whether the extraction of teeth was related to his service-
connected gingival laceration.  

In sum, the post service treatment records do not show that 
any private or VA physician commented or offered a medical 
opinion linking the current his variously diagnosed stomach 
disorders to his service-connected gingival laceration.  
Because there is no competent evidence suggesting a 
connection between his service-connected gingival laceration 
and any of various gastrointestinal disorders, a VA 
examination with opinion is not warranted.  See 38 C.F.R. 
§ 3.159(c)(4).  

The weight of the evidence establishes that variously 
diagnosed stomach disorders, including hiatal hernia, 
gastroesophageal reflux disease and heartburn, which began 
years after service, were not caused or aggravated by 
service-connected gingival laceration.  As the preponderance 
of the evidence is against the claim for service connection 
for a gastrointestinal disorder, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

ORDER

Entitlement to service connection for variously diagnosed 
stomach disorders, including hiatal hernia, gastroesophageal 
reflux disease and heartburn secondary to service connected 
gingival laceration is denied.


		
	K. D. HUDSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

